DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/5/2022 has been entered.

Claim Objections
3.	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 13, “the surface finish spectrum” should be --the surface finish spatial spectrum-- to be consistent with its antecedent basis (a surface finish spatial spectrum) recited in line 12.
In claim 9, line 3, “the surface of the workpiece” should be --a surface of a workpiece-- to avoid the issue of lack of antecedent basis.
In claim 9, line 5, “a workpiece” should be --the workpiece-- to avoid creating another antecedent basis.
In claim 9, line 6, “with a probe of a coordinate measuring machine” should be --with the probe of the coordinate measuring machine-- to avoid creating another antecedent basis respectively.
In claim 9, line 8, “a plurality of points on a surface of the workpiece” should be --the plurality of points on the surface of the workpiece-- to avoid creating another basis respectively.
In claim 17, line 7, “a point” should be --the point-- to avoid creating another antecedent basis.
The other claims not discussed above are objected to because they inherit the above issue(s) from their linking claim(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GRANT et al. (US 20160116268 A1; cited in IDS; hereinafter “GRANT”).

	Regarding claim 1, GRANT teaches a coordinate measuring machine system (i.e., FIG. 1) for assessing a surface finish of a workpiece having a surface and an expected geometry (i.e., “measure surfaces of different components 12 fabricated via a wide range of processes”; see [0011] and FIG. 1; “a dimension report, a deviation report, a form error report, a waviness report, and a roughness report”; see [0018]; “determine deviations of a fabricated component from a design intent or perfect form component”; see [0022]), the system comprising:
a coordinate measuring machine (i.e., “coordinate measuring machines--CMM”; see [0002]; “measurement system 10”; see [0011] and FIG. 1)  having a coordinate system (i.e., “in an X, Y, Z coordinate system”) referenced to a point on the coordinate measuring machine (i.e., “relative to known coordinate axes of system 10”; see [0013]; note that “a point” is implied in the axes, i.e., the zero point that the axes intersect), and configured to control a probe to measure a plurality of points on the surface of the workpiece relative to the coordinate system referenced to the point on the coordinate measuring machine(i.e., “control the placement of probe 16 and to generate the coordinate signals”; see [0017]), without reference to a datum that is in addition to the coordinate system referenced to the point on the coordinate measuring machine (i.e., “and/or datums defined by features of component 12”; see [0013]; note that the term “and/or” indicates that the datums defined by features of component 12 can be referenced, but not required -- “without reference to”), thereby producing a plurality of measurements (i.e., “Controller 20 may be in communication with probe 16 and/or actuators 18 to control the placement of probe 16 and to generate the coordinate signals”; see [0017]); and
a computer (i.e., “controller 20”; see [0018] and FIG. 1) configured to:
receive the plurality of measurements obtained by the probe (i.e., “After generation of the coordinate signals, controller 20 may process the signals to create a variety of output… FIG. 3 shows a first curve 300 representing the raw data collected by controller 20 as probe 16 moves about and engages the target points of component 12”; see [0018]-[0019] and FIG. 3);
receive a cutoff wavelength (i.e., “threshold wavelengths… may be customized by the operator”; see [0018]); and
process the plurality of measurements to produce a surface finish spatial spectrum (i.e., “controller 20 may process the signals to create a variety of output… The deviation report may then be broken down into deviations of different wavelengths, and the deviations classified into ranges of deviation wavelengths that correspond with form error, waviness, and roughness. Reports may then be generated for each of these ranges”; see [0018]), the surface finish spectrum limited to wavelengths below the cutoff wavelength (i.e., “controller 20 may filter the information according to a plurality of predefined wavelength ranges”; see [0025]; note that data outside the ranges, e.g., below the cutoff wavelength, are removed or not used in generating the reports).
GRANT does not explicitly disclose (see the underlined):
receive a cutoff frequency;
the surface finish spectrum limited to frequencies above the cutoff frequency.
The difference is mainly in frequency vs. wavelength. However, a (spatial) frequency is inverse proportional to a wavelength as known in the art and can be used interchangeably to represent each other. It would have been obvious to one of ordinary skill in the art at the time the application was filed to use frequencies in characterizing the spatial features, such that the computer is configured to receive a cutoff frequency for processing the measurements and that the surface finish spatial spectrum is limited to frequencies above the cutoff frequency as claimed. The motivation would be to use spatial frequencies in lieu of wavelengths as a design choice, user preference, or a simple substitution to obtain predictable results.

Regarding claim 2, GRANT further teaches:
wherein the plurality of points are evenly-spaced point (i.e., “probe 16 is moved across surfaces of component 12 with a data point spacing of about 0.1 mm or less”; see [0013]).

Regarding claim 3, as a result of modification applied to claim 1 above, GRANT further teaches:
wherein the expected geometry has a maximum spatial frequency (i.e., the wavelengths range [Symbol font/0x6C]2 to [Symbol font/0x6C]3 indicating a maximum spatial frequency; see [0021] and FIG. 6), and the cutoff frequency is equal to or greater than the maximum spatial frequency (i.e., “filter the information according to a plurality of predefined wavelength ranges”; see [0025]; note that the wavelengths range [Symbol font/0x6C]0 to [Symbol font/0x6C]1 of FIG. 4 indicating the cutoff frequency above the maximum spatial frequency indicated in FIG. 6; see [0021] and FIG. 4).

Regarding claim 4, GRANT further teaches:
wherein the probe comprises a tactile stylus (i.e., “A mechanical or electrical type of probe 16 may be brought into physical contact with the target points”; see [0013]).

Regarding claim 5, GRANT further teaches:
wherein the probe comprises an optical probe (i.e., “an optical type of probe”; see [0013]).

Regarding claim 6, GRANT further teaches:
wherein the computer is further configured to compare the surface finish spatial spectrum to a specification for the workpiece, to determine whether the surface finish is within a tolerance set forth in the specification (i.e., “measure the fabricated component relative to component datums… This level of deviation detail may then be used to accept the component for its intended use or to reject the component”; see [0022]; “determine if the component has a desired form, a desired waviness, and a desired surface roughness”; see [0026]).

Regarding claim 7, GRANT further teaches:
wherein the computer is further configured to measure dimensions of the workpiece with the probe (i.e., “Signals generated by probe 16 may then be used to create the dimension report described above”; see [0024]).

Regarding claim 8, as result of modification applied to claim 1 above, GRANT further teaches:
wherein: 
the expected geometry is characterized by a maximum expected geometry spatial frequency (i.e., the wavelengths range [Symbol font/0x6C]2 to [Symbol font/0x6C]3 indicating a maximum expected geometry spatial frequency; see [0021] and FIG. 6); 
the workpiece also has a surface waviness characterized by a maximum waviness frequency (i.e., the wavelengths range [Symbol font/0x6C]1 to [Symbol font/0x6C]2 indicating a maximum waviness frequency; see [0021] and FIG. 5); and 
the cutoff frequency is above the greater of the maximum expected geometry spatial frequency and the maximum waviness frequency (i.e., “filter the information according to a plurality of predefined wavelength ranges”; see [0025]; note that the wavelengths range [Symbol font/0x6C]0 to [Symbol font/0x6C]1 of FIG. 4 indicating the cutoff frequency above both the maximum frequencies indicated in FIGs. 5 and 6; see [0021] and FIG. 4).

Regarding claim 9, the claim recites the same substantive limitations in terms of the underlying method involved as claim 1 and is rejected using the same teachings.

Regarding claim 10, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings.

Regarding claim 11, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings.

Regarding claim 12, the claim recites the same substantive further limitations as claim 8 and is rejected using the same teachings.

Regarding claim 13, GRANT further teaches:
wherein the probe comprises a tactile stylus (i.e., “A mechanical or electrical type of probe 16 may be brought into physical contact with the target points”; see [0013]).

Regarding claim 14, the claim recites the same substantive further limitations as claim 5 and is rejected using the same teachings.

Regarding claim 15, the claim recites the same substantive further limitations as claim 6 and is rejected using the same teachings.

Regarding claim 16, the claim recites the same substantive further limitations as claim 7 and is rejected using the same teachings.

Regarding claim 17, the claim recites the same substantive limitations in terms of the underlying method involved as claim 1 and is rejected using the same teachings. Implementation of the method as a computer programmed product is obvious for the system having a controller-processor 20 (see [0017] and FIG. 1).

Regarding claim 18, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings.

Regarding claim 19, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings.

Regarding claim 20, the claim recites the same substantive further limitations as claim 8 and is rejected using the same teachings.


Response to Arguments
5.	Applicant argued: The prior art cited in the Final Office Action does not teach a coordinate measuring machine for assessing a surface finish of a workpiece having a surface and an expected geometry, which coordinate measuring machine is configured to control a probe to measure a plurality of points on the surface of a workpiece relative to the coordinate system referenced to the point on the coordinate measuring machine, without reference to a datum that is in addition to the coordinate system referenced to the point on the coordinate. Consequently, Applicant respectfully submits that the amended claims are not anticipated by or rendered obvious by the prior art cited against the claims in the Final Office Action.
	The Examiner respectfully submits that GRANT indeed teaches the argued features, as indicated in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857